Title: From George Washington to Brigadier General William Maxwell, 27 May 1778
From: Washington, George
To: Maxwell, William


                    
                        Sir.
                        Head Quarters [Valley Forge] 27th May 1778.
                    
                    I yesterday received a letter of the 24th inst. from Colonel Shreve, in which he renews his application for Arms, and complains of the distressing want of Shirts in your Brigade—it is unluckily out of my power to do any thing in addition to the order with which you are already furnished relative to the first article.
                    With respect to the latter as there are no Shirts in camp, I can point out no other method for procuring them at present, than sending an Officer from each Regiment to the Clothier General at Lancaster, with a return of the deficiency. I am Sir Your most obedt Serv.
                    
                        The Officers will do well to call at Head Quarters in their way—as the Cloth. Genl may possibly arrive in camp in a day or two.
                    
                